JUDGMENT
This cause coming on to be heard before the High Court of American Samoa on the 26th day of November, 1919, before Judges A. M. Noble, President of the High Court, and Molioo and Leaana, Associate Members, and it appearing to the Court that at a former hearing of said cause on November 14th, 1919 the defendant was adjudged to be ineligible to register a “matai” title in American Samoa on account of non-residence, Section 46 of the Codification, and the cause was, on motion of defendant, consented to by plaintiff, continued until November 26th, 1919, in order that the true members of the Salavea family could hold a meeting to decide upon a holder of the title;
And it further appearing to the Court upon said cause coming on to be heard on the 26th day of November 1919, that all the members of the Salavea family had agreed that one of said family, to-wit, Muaguta, should register the *317“matai” name Salavea and hold the said title, with the exception of the plaintiff, Itutua;
It is therefore ordered, considered and adjudged by the Court, it being admitted by plaintiff that Muaguta is a true member of the Salavea family and that all the members of said family, himself excepted, desired the said Muaguta to hold the “matai” name Salavea, that the said Muaguta is entitled to register himself in the office of the Secretary of Native Affairs as SALAVEA-MUAGUTA.
It is further ordered, considered and adjudged by the Court that the costs of said action, to-wit, $30.00, be paid $15.00 by plaintiff and $15.00 by defendant.